
	
		I
		112th CONGRESS
		1st Session
		H. R. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Engel (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the
			 Committee on
			 Appropriations, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Energy to establish a pilot
		  program to award grants and loan guarantees to hospitals to carry out projects
		  for the purpose of reducing energy costs and increasing resilience to improve
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Energy Independence Act.
		2.Energy
			 Conservation Grant and Loan Guarantee Pilot Program
			(a)EstablishmentThe Secretary of Energy shall establish a
			 pilot program to award grants and loan guarantees to hospitals to carry out
			 energy conservation projects for the purpose of—
				(1)significantly improving the energy
			 efficiency of such hospitals; and
				(2)encouraging onsite power generation and
			 energy storage, capable of operating independent of the grid, and providing
			 sufficient onsite emergency backup power for essential hospital functions.
				(b)Number of
			 hospitalsThe Secretary shall
			 award grants and loan guarantees under the pilot program to no more than 6
			 hospitals during the period described in subsection (f).
			(c)ApplicationsA hospital seeking a grant or loan
			 guarantee under the pilot program shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may require.
			(d)ConsiderationsIn
			 selecting a hospital to award a grant or loan guarantee to under the pilot
			 program, the Secretary shall give special consideration to applications from
			 such hospitals that can demonstrate that they are able to commence an energy
			 conservation project more promptly.
			(e)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the implementation of the pilot program.
			 Such report shall include information that would allow for Congress to evaluate
			 the effectiveness of the pilot program and to advance best practices.
			(f)DefinitionsIn
			 this section:
				(1)The terms
			 hospital has the meaning given such term in section 391 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6371), and also includes academic
			 facilities that specialize in scientific research, provide patient care, and
			 serve as health and medical education centers.
				(2)The term energy conservation
			 project has the meaning given such term in section 391 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6371).
				(g)Recission;
			 source of fundingOf the
			 unobligated balances of the discretionary appropriations made available by
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), there are rescinded and made available $90,000,000 to carry out the
			 pilot program, which shall be committed during fiscal years 2011 and
			 2012.
			
